DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/10/2021 has been entered. Claims 1-16, 18-19 and 21-22 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 03/10/2021, with respect to the rejections of claims 1, 9 and 21 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of He et al. (US Pub. 2018/0096072) in view of Botla (Designing Personal Assistant Software for Task Management using Semantic Web Technologies and Knowledge Databases) and further in view of Taubman et al. (9,679,568).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-15, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub. 2018/0096072) in view of Botla (Designing Personal Assistant Software for Task Management using Semantic Web Technologies and Knowledge Databases) and further in view of Taubman et al. (9,679,568).
As per claim 1, He teaches a system, comprising: 
a processing unit [abstract, “An assistant executing at one or more processors”]; and 
a memory storing computer executable instructions that, when executed by the processing unit, cause the system to perform operations [paragraph 0005, “a computer-readable storage medium including instructions that when executed cause one or more processors of a system to …”], comprising: 
receiving input [abstract, “receives an indication of an initial user input that is indicative of an initial conversation between a user and the assistant”]; 
parsing the input to determine an action request contained in the input [abstract, “The assistant parses the initial user input for an initial command”; paragraph 0015, “voice input indicates the task is of a more personal nature ( e.g., telephone "Mom")”] and an implicit intent of the action request [paragraph 0058, “local assistant module 122A to store data indicating the user's Mother is a person who's first name is "Katherine", sometimes goes by "Kat", and shares the same last name as the user”; paragraph 0061, “local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”], wherein the action request involves performing a sub-actions [paragraph 0015, telephone "Mom"], wherein the action request lacks information for performing at least a first sub-action [It can be seen that the request of “telephone Mom” lacks information of at least what is the name of the person who the user refers to “Mom”]; 
accessing a dynamic knowledge graph [Fig. 1, paragraph 0036, “automatically create, generate, or otherwise maintain personal records of information obtained during the conversations and store the personal records as values that are specific to the user, in a structured and semantic fashion as user information data store”; paragraph 0061, “assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store], wherein the dynamic knowledge graph stores a plurality of past sub-actions [paragraphs 0015, “telephone "Mom" or "call MY dentist"”] for performing at least one past action request [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”; paragraphs 0015, “call MY dentist”; paragraph 0108, “my dentist is Dr. Smiley Dentist”], wherein each past sub-action is associated with at least one past entity for performing a portion of the past action request [paragraph 0057, “local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom"”; It can be understood that at the first time local assistant module receives the command to call Mom, the local assistant module determines the entities needed to perform the task, and when the same command is requested from the user in future time “telephone Mom”, the local assistant module parses the records stored to identify the person (via first and last name) who the user considers to be his mother, thus, the sub-action “call”, and the entities “first name and last name” are associated with past action request]; 
estimating the past action request satisfies the implicit intent of the action request [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”; paragraph 0060, “assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom"). For example, local assistant module 122A may cause computing device 110 to execute a telephone application to dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user”]; 
identifying, from the dynamic knowledge graph, a first past sub-action [telephone Mom] of the past action request that corresponds to the first sub-action [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”], wherein the first past sub-ACTIVE.125977780.012U.S. Patent Application Serial No. 15/400,014 Amendment dated March 10, 2021Reply to Office Action of December 10, 2020action [telephone “Mom”] is associated with a first past entity [paragraph 0050, “local assistant module 122A may receive, from UI module 120, an indication of a voice input from the user that instructs local assistant module 122A to cause computing device 110 to execute operations to perform a task to "telephone Mom"”; paragraph 0057, “local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom"]; 
 in response to a confirmation [paragraph 0057, “To determine which of the two or more Katherine's is known to the user as "Mom", local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom". Local assistant module 122A may ask that the user confirm the assumption that the "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom" is correct by causing UI module 120 and UID 112 to output text or audio requesting confirmation from the user”; paragraph 0058, “In response to receiving an indication of a user input from UI module 120 indicating that the user of computing device has affirmed the assumption (e.g., a voice input provided by the user of computing device 110 when the user states the word "Yes")”], executing the first past sub-action on the first past entity to perform the action request [paragraph 0060, “assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom"). For example, local assistant module 122A may cause computing device 110 to execute a telephone application to dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user”]; and 
He does not explicitly teach
the action request involves performing a plurality of sub-actions (emphasis added);
wherein the action request lacks information for performing at least a first sub-action and a second sub-action of the plurality of sub-actions, wherein the first sub-action and the second sub-action are different (emphasis added); 

executing the first past sub-action on the first past entity and the second past sub-action on the second past entity to perform the action request (emphasis added).
dynamically increasing a confidence score associated with the first past sub-action and the second past sub-action in the dynamic knowledge graph.
Botla teaches
the action request [page 84, weather report for “parent’s hometown”] involves performing a plurality of sub-actions [page 84, “user has populated his contact database with his parent's contact information, including the hometown … It (processor) then queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”; It can be seen that to perform the user request, the system need to obtain parent’s name (first sub-action) and find parent’s hometown (second sub-action)];
wherein the action request [page 84, weather report for “parent’s hometown”] lacks information for performing at least a first sub-action [parent's contact information] and a second sub-action of the plurality of sub-actions [location of parent’s hometown], wherein the first sub-action and the second sub-action are different [obtaining parent's contact information and finding parent’s hometown]; 
a second past sub-action [finding parent’s hometown] of the past action request that corresponds to the second sub-action [page 84, “user has populated his contact database with his parent's contact information, including the hometown … It (processor) then queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”], and the second past sub-action [finding the hometown] is associated with a second past entity [finding the hometown of user’s parents];   
Since Botla teaches a database (created based on the user input) that contains the information needed (parent's contact information, including the hometown) to perform the first and second sub-actions (obtaining parent's contact information and finding parent’s hometown) to complete the user request (getting weather report for “parent’s hometown”), Botla however, does not teach obtaining, in the database, sub-actions that are of the past similar request corresponding to the first and second sub-actions to execute the current task, while He teaches to perform user request (telephone Mom), obtaining and executing all the sub-action that used to complete the past similar request in the database (dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user) corresponding to the sub-action from the current request to perform the task, therefore, the combination of He and Botla read on the claim limitation.
executing the first past sub-action on the first past entity and the second past sub-action on the second past entity to perform the action request [page 84, to perform the user request of generating a weather report for “parent’s hometown”,  the system “queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”; It can be seen that to perform the user request, the system need to obtain parent’s name (first sub-action) and find parent’s hometown (second sub-action), and as explained above, Botla however, does not teach obtaining and executing the past sub-actions that are of the past similar request (stored in a database) corresponding to the first and second sub-actions to complete the current task, while He teaches to perform user request (telephone Mom), obtaining and executing all the sub-action that used to complete the past similar request in the database (dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user) corresponding to the sub-action from the current request to perform the task, therefore, the combination of He and Botla read on the claim limitation].

He and Botla do not teach
dynamically increasing a confidence score associated with the first past sub-action and the second past sub-action in the dynamic knowledge graph.
Taubman teaches 
dynamically increasing a confidence score associated with the first past sub-action and the second past sub-action in the dynamic knowledge graph [Col. 10, lines 14-30, “the question-answer pair score repository 520 may store information … e.g., question-answer pair scores. The answer generation engine 505 may use this information to identify an answer to the question … the answer generation engine 505 may compare the question to information stored by the question-answer pair score repository 520 to identify whether the question-answer pair score repository 520 stores information correlating the question to one or more answers. For instance, the answer generation engine 505 may determine whether a question, associated with a question-answer pair, exactly matches the received question … the answer generation engine 505 may determine whether a question … is similar to the received question, at least beyond a particular similarity threshold”; Col. 12, lines 15-17, “these question-answer pair scores may indicate the strength of answers to associated questions”; Col. 18, lines 37-46, “the confidence score may be adjusted higher based on … positive feedback … the user device 305 may increase the previous question-answer pair score based on the feedback score”; Col. 27, lines 61-64, “modify question-answer pair scores based on user feedback, such as feedback that a user provides after the user device outputs an answer that responds to the user's question”; since He (as modified) teaches the first and second sub-actions that can satisfy the query, and Taubman teaches, when a response can satisfy a query, the confidence score of the response is increased, thus the combination of He (as modified) and Taubman read on the claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of dynamically increasing the confidence score associated with the one or more question-answer based on the feedback of Taubman into the method of executing the subsequent command based on the personal information stored at the personal record of He. Doing so would help generating the confidence scores associated with the entries in the personal records to help the assistant to better understand user needs and help the user to complete a task. 

As per claim 2, He, Botla and Taubman teach the system of claim 1.
He further teaches
determining whether the action request [telephone Mom] is satisfied [paragraph 0057, “Local assistant module 122A may ask that the user confirm the assumption that the "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom" is correct by causing UI module 120 and UID 112 to output text or audio requesting confirmation from the user”]; and 
requesting additional input when it is determined the action request is not satisfied [paragraph 0059, “local assistant module 122A may make an incorrect assumption. For example, local assistant module 122 may receive an indication of a user input from UI module 120 indicating that the user of computing device has rejected the assumption … for example, if the user and the user's mother do not share the last name … In response to receiving the indication of the user input rejecting the assumption, local assistant module 122A may follow-up with additional questions to elicit the identity of the user's mother”].  

As per claim 3, He, Botla and Taubman teach the system of claim 2.
He further teaches
automatically updating the dynamic knowledge graph with the additional input when the additional input is received [paragraph 0059, “In response to receiving the indication of the user input rejecting the assumption, local assistant module 122A may follow-up with additional questions to elicit the identity of the user's mother and eventually annotate the name field of the record initially created and stored at data store 124A once the identity of the user's mother is determined”].  

As per claim 4, He, Botla and Taubman teach the system of claim 1.
He further teaches
accessing a third party application programming interface to determine additional information associated with the action request [paragraph 0119, “search module 482 may interface with external search systems, such as search server system 180 to perform search operations on behalf of assistant module 422. When invoked, search module 482 may perform search functions, such as generating search queries and executing searches based on generated search queries across various local and remote information sources. Search module 482 may provide results of executed searches to the invoking component or module. That is, search module 482 may output search results to assistant module 422”].  

As per claim 5, He, Botla and Taubman teach the system of claim 4.
He further teaches
adding one or more sub-actions or one or more entities provided by the third party application programming interface into the dynamic knowledge graph [paragraph 0052, “the assistant may perform a search (e.g., external to computing device 110, for instance on the Internet, or local to computing device 110, for example through the user's prior chat history, search history, etc.) to try and find that information. Upon finding the information via search, local assistant module 122A may add this new information to a record at data store 124A”].  

As per claim 6, He, Botla and Taubman teach the system of claim 1.
He further teaches
confirmation is received [paragraph 0058, “In response to receiving an indication of a user input from UI module 120 indicating that the user of computing device has affirmed the assumption (e.g., a voice input provided by the user of computing device 110 when the user states the word "Yes")”] and the one or more sub-actions are executed on the entity [paragraph 0060, “Local assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom")”].  
He and Botla do not teach
dynamically increasing the confidence score associated with the first past sub-action and the second past sub-action when the confirmation is received.
Taubman teaches
dynamically increasing the confidence score associated with the first past sub-action and the second past sub-action when the confirmation is received [Col. 10, lines 14-30, “the question-answer pair score repository 520 may store information … e.g., question-answer pair scores. The answer generation engine 505 may use this information to identify an answer to the question … the answer generation engine 505 may compare the question to information stored by the question-answer pair score repository 520 to identify whether the question-answer pair score repository 520 stores information correlating the question to one or more answers. For instance, the answer generation engine 505 may determine whether a question, associated with a question-answer pair, exactly matches the received question … the answer generation engine 505 may determine whether a question … is similar to the received question, at least beyond a particular similarity threshold”; Col. 12, lines 15-17, “these question-answer pair scores may indicate the strength of answers to associated questions”; Col. 18, lines 37-46, “the confidence score may be adjusted higher based on … positive feedback … the user device 305 may increase the previous question-answer pair score based on the feedback score”; Col. 27, lines 61-64, “modify question-answer pair scores based on user feedback, such as feedback that a user provides after the user device outputs an answer that responds to the user's question”; since He (as modified) teaches the first and second past sub-actions that can satisfy the query, and Taubman teaches, when a response can satisfy a query, the confidence score of the response is increased, thus the combination of He (as modified) and Taubman read on the claim limitation].
claim 6 is rejected using the same rationale as claim 1.

As per claim 7, He, Botla and Taubman teach the system of claim 2.
Taubman further teaches
dynamically decreasing the confidence score associated with the first past sub-action and the second past sub-action based on the additional input [Col. 13, lines 62-67 – Col. 14, lines 1-3, “if a user repeats a question--e.g., the same question and/or a semantically similar question (additional input)--either after providing feedback or as a part of the feedback, the feedback score generation engine 530 may identify that the provided feedback is associated with a poor answer. Accordingly, the feedback score generation engine 530 may reduce a feedback score associated with the feedback”; Col. 12, lines 34-36, “the question-answer pair scoring engine 535 may … decrease the question-answer pair score based on the feedback”; Col. 19, lines 64-66, “the question-answer pair scoring engine 535 may increase or decrease the question-answer pair score based on the feedback”; since He (as modified) teaches determining whether the first and second past sub-actions can be used to satisfy the query (confirming with the user), and Taubman teaches, when a response cannot satisfy a query, the confidence score of the response is decreased, thus the combination of He (as modified) and Taubman read on the claim limitation].  
claim 7 is rejected using the same rationale as claim 1.

As per claim 8, He, Botla and Taubman teach the system of claim 2.
He further teaches
automatically updating the dynamic knowledge graph with the additional input comprises at least one of adding an additional sub-action and adding an additional entity [paragraph 0059, “In response to receiving the indication of the user input rejecting the assumption, local assistant module 122A may follow-up with additional questions to elicit the identity of the user's mother and eventually annotate the name field of the record initially created and stored at data store 124A once the identity of the user's mother is determined”].  

As per claim 13, He and Botla teach the method of claim 9.
confirmation is received [paragraph 0058, “In response to receiving an indication of a user input from UI module 120 indicating that the user of computing device has affirmed the assumption (e.g., a voice input provided by the user of computing device 110 when the user states the word "Yes")”] and the one or more sub-actions are executed on the entity [paragraph 0060, “Local assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom")”].  
He and Botla do not teach
updating a confidence score of the first past sub-action and the second past sub- action associated with the action request when the action request is executed.  
Taubman teaches
updating a confidence score of the first past sub-action and the second past sub- action associated with the action request when the action request is executed [Col. 10, lines 14-30, “the question-answer pair score repository 520 may store information … e.g., question-answer pair scores. The answer generation engine 505 may use this information to identify an answer to the question … the answer generation engine 505 may compare the question to information stored by the question-answer pair score repository 520 to identify whether the question-answer pair score repository 520 stores information correlating the question to one or more answers. For instance, the answer generation engine 505 may determine whether a question, associated with a question-answer pair, exactly matches the received question … the answer generation engine 505 may determine whether a question … is similar to the received question, at least beyond a particular similarity threshold”; Col. 12, lines 15-17, “these question-answer pair scores may indicate the strength of answers to associated questions”; Col. 18, lines 37-46, “the confidence score may be adjusted higher based on … positive feedback … the user device 305 may increase the previous question-answer pair score based on the feedback score”; Col. 27, lines 61-64, “modify question-answer pair scores based on user feedback, such as feedback that a user provides after the user device outputs an answer that responds to the user's question”; since He (as modified) teaches the first and second past sub-actions that can satisfy the query, and Taubman teaches, when a response can satisfy a query, the confidence score of the response is increased, thus the combination of He (as modified) and Taubman read on the claim limitation].
claim 13 is rejected using the same rationale as claim 1.

As per claim 14, He and Botla teach the method of claim 9.
He and Botla do not teach
updating a confidence score of the first past sub-action and the second past sub- action associated with the past action request when the action request cannot be executed.  
Taubman teaches
updating a confidence score of the first past sub-action and the second past sub- action associated with the past action request when the action request cannot be executed [Col. 10, lines 14-30, “the question-answer pair score repository 520 may store information … e.g., question-answer pair scores. The answer generation engine 505 may use this information to identify an answer to the question”; Col. 12, lines 15-17, “these question-answer pair scores may indicate the strength of answers to associated questions”; Col. 13, lines 62-67 – Col. 14, lines 1-3, “if a user repeats a question--e.g., the same question and/or a semantically similar question (additional input)--either after providing feedback or as a part of the feedback, the feedback score generation engine 530 may identify that the provided feedback is associated with a poor answer. Accordingly, the feedback score generation engine 530 may reduce a feedback score associated with the feedback”; Col. 12, lines 34-36, “the question-answer pair scoring engine 535 may … decrease the question-answer pair score based on the feedback”; Col. 19, lines 64-66, “the question-answer pair scoring engine 535 may increase or decrease the question-answer pair score based on the feedback”; since He (as modified) teaches determining whether the first and second past sub-actions can be used to satisfy the query (confirming with the user), and Taubman teaches, when a response cannot satisfy a query, the confidence score of the response is decreased, thus the combination of He (as modified) and Taubman read on the claim limitation].  
claim 14 is rejected using the same rationale as claim 1.

As per claim 15, He, Botla and Taubman teach the method of claim 14.
Botla teaches
the first sub-action and the second sub-action associated with the action request [page 84, “user has populated his contact database with his parent's contact information, including the hometown … It (processor) then queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”; It can be seen that to perform the user request (weather report for “parent’s hometown”), the system need to obtain parent’s name (first sub-action) and find parent’s hometown (second sub-action)];
He teaches
executing the “…” past sub-action associated with the past action request prior to requesting additional input when it is determined that the action request cannot be executed [paragraph 0060, “assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom"). For example, local assistant module 122A may cause computing device 110 to execute a telephone application to dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user”; paragraph 0057, “Local assistant module 122A may ask that the user confirm the assumption that the "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom" is correct; paragraph 0059, “In response to receiving the indication of the user input rejecting the assumption, local assistant module 122A may follow-up with additional questions to elicit the identity of the user's mother and eventually annotate the name field of the record initially created and stored at data store 124A once the identity of the user's mother is determined”; It can be seen that the system determined the sub-action (call "Katherine" who shares the same last name as the user) can satisfy the query “telephone Mom” without asking the user for additional input, and the system only asked for the additional input after received the user negative feedback].  
Since Botla teaches determining the 2 sub-actions that might satisfy the query, and He teaches determining the past sub-action in the database that can satisfy the query prior to asking the user for additional information, therefore, the combination of He and Botla read on the claim limitation.

As per claim 18, He, Botla and Taubman teach the method of claim 22.
He further teaches
the additional input is received from a third party application programming interface [paragraph 0119, “search module 482 may interface with external search systems, such as search server system 180 to perform search operations on behalf of assistant module 422. When invoked, search module 482 may perform search functions, such as generating search queries and executing searches based on generated search queries across various local and remote information sources. Search module 482 may provide results of executed searches to the invoking component or module. That is, search module 482 may output search results to assistant module 422”].  

As per claim 19, He, Botla and Taubman teach the method of claim 22.
He further teaches
the additional input is one of spoken input, text input, or touch input [paragraph 0108, “In response to outputting the question, computing device 110 may receive a voice input from the user that recites "my dentist is Dr. Smiley Dentist"”].  

As per claim 21, He teaches a method, comprising: 
receiving a first input [abstract, “receives an indication of an initial user input that is indicative of an initial conversation between a user and the assistant”]; 
parsing the first input to determine a first action request contained in the first input [abstract, “The assistant parses the initial user input for an initial command”; paragraph 0015, “voice input indicates the task is of a more personal nature ( e.g., telephone "Mom")”] and an implicit intent of the first action request [paragraph 0058, “local assistant module 122A to store data indicating the user's Mother is a person who's first name is "Katherine", sometimes goes by "Kat", and shares the same last name as the user”; paragraph 0061, “local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”]; 
accessing a dynamic knowledge graph [Fig. 1, paragraph 0036, “automatically create, generate, or otherwise maintain personal records of information obtained during the conversations and store the personal records as values that are specific to the user, in a structured and semantic fashion as user information data store”; paragraph 0061, “assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store], wherein the dynamic knowledge graph stores a plurality of past sub-actions [paragraphs 0015, “telephone "Mom" or "call MY dentist"”] for performing at least one past action request [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”; paragraphs 0015, “call MY dentist”; paragraph 0108, “my dentist is Dr. Smiley Dentist”], wherein each past sub-action is associated with at least one past entity for performing a portion of the past action request [paragraph 0057, “local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom"”; It can be understood that at the first time local assistant module receives the command to call Mom, the local assistant module determines the entities needed to perform the task, and when the same command is requested from the user in future time “telephone Mom”, the local assistant module parses the records stored to identify the person (via first and last name) who the user considers to be his mother, thus, the sub-action “call”, and the entities “first name and last name” are associated with past action request]; 
determining the  past action request satisfies the implicit intent of the first action request [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”; paragraph 0060, “assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom"). For example, local assistant module 122A may cause computing device 110 to execute a telephone application to dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user”]; 
identifying, from the dynamic knowledge graph, a first past sub-action [telephone Mom] of the past action request that corresponds to the first sub-action [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”], wherein the first past sub-ACTIVE.125977780.012U.S. Patent Application Serial No. 15/400,014 Amendment dated March 10, 2021Reply to Office Action of December 10, 2020action [telephone “Mom”] is associated with a first past entity [paragraph 0050, “local assistant module 122A may receive, from UI module 120, an indication of a voice input from the user that instructs local assistant module 122A to cause computing device 110 to execute operations to perform a task to "telephone Mom"”; paragraph 0057, “local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom"];
in response to a confirmation [paragraph 0057, “To determine which of the two or more Katherine's is known to the user as "Mom", local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom". Local assistant module 122A may ask that the user confirm the assumption that the "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom" is correct by causing UI module 120 and UID 112 to output text or audio requesting confirmation from the user”; paragraph 0058, “In response to receiving an indication of a user input from UI module 120 indicating that the user of computing device has affirmed the assumption (e.g., a voice input provided by the user of computing device 110 when the user states the word "Yes")”], executing the first past sub-action on the first past entity to perform the action request [paragraph 0060, “assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom"). For example, local assistant module 122A may cause computing device 110 to execute a telephone application to dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user”]; 
He does not explicitly teach
a second past sub-action of the past action request that corresponds to the second sub-action, and the second past sub-action is associated with a second past entity;  
executing the first past sub-action on the first past entity and the second past sub-action on the second past entity to perform the action request (emphasis added).
dynamically increasing a confidence score associated with the first past sub-action and the second past sub-action in the dynamic knowledge graph.
Botla teaches
a second past sub-action [finding parent’s hometown] of the past action request that corresponds to the second sub-action [page 84, “user has populated his contact database with his parent's contact information, including the hometown … It (processor) then queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”], and the second past sub-action [finding the hometown] is associated with a second past entity [finding the hometown of user’s parents];   
Since Botla teaches a database (created based on the user input) that contains the information needed (parent's contact information, including the hometown) to perform the first and second sub-actions (obtaining parent's contact information and finding parent’s hometown) to complete the user request (getting weather report for “parent’s hometown”), Botla however, does not teach obtaining, in the database, sub-actions that are of the past similar request corresponding to the first and second sub-actions to execute the current task, while He teaches to perform user request (telephone Mom), obtaining and executing all the sub-action that used to complete the past similar request in the database (dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user) corresponding to the sub-action from the current request to perform the task, therefore, the combination of He and Botla read on the claim limitation.
executing the first past sub-action on the first past entity and the second past sub-action on the second past entity to perform the action request [page 84, to perform the user request of generating a weather report for “parent’s hometown”,  the system “queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”; It can be seen that to perform the user request, the system need to obtain parent’s name (first sub-action) and find parent’s hometown (second sub-action), and as explained above, Botla however, does not teach obtaining and executing the past sub-actions that are of the past similar request (stored in a database) corresponding to the first and second sub-actions to complete the current task, while He teaches to perform user request (telephone Mom), obtaining and executing all the sub-action that used to complete the past similar request in the database (dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user) corresponding to the sub-action from the current request to perform the task, therefore, the combination of He and Botla read on the claim limitation].
the same rationale as claim 1.
He and Botla do not teach
dynamically increasing a confidence score associated with the first past sub-action and the second past sub-action in the dynamic knowledge graph.
Taubman teaches 
dynamically increasing a confidence score associated with the first past sub-action and the second past sub-action in the dynamic knowledge graph [Col. 10, lines 14-30, “the question-answer pair score repository 520 may store information … e.g., question-answer pair scores. The answer generation engine 505 may use this information to identify an answer to the question … the answer generation engine 505 may compare the question to information stored by the question-answer pair score repository 520 to identify whether the question-answer pair score repository 520 stores information correlating the question to one or more answers. For instance, the answer generation engine 505 may determine whether a question, associated with a question-answer pair, exactly matches the received question … the answer generation engine 505 may determine whether a question … is similar to the received question, at least beyond a particular similarity threshold”; Col. 12, lines 15-17, “these question-answer pair scores may indicate the strength of answers to associated questions”; Col. 18, lines 37-46, “the confidence score may be adjusted higher based on … positive feedback … the user device 305 may increase the previous question-answer pair score based on the feedback score”; Col. 27, lines 61-64, “modify question-answer pair scores based on user feedback, such as feedback that a user provides after the user device outputs an answer that responds to the user's question”; since He (as modified) teaches the first and second sub-actions that can satisfy the query, and Taubman teaches, when a response can satisfy a query, the confidence score of the response is increased, thus the combination of He (as modified) and Taubman read on the claim limitation].
claim 21 is rejected using the same rationale as claim 1.

As per claim 22, He, Botla and Taubman teach the method of claim 21.
He further teaches
receiving a second input that contains a second action request [paragraph 0102, “a user of computing device 110 may provide a voice input at UID 112 that is received by local assistant module 122A as "when does our dentist open"”]; 
[paragraph 0104, “assistant module 122A may quickly parse the schema of data store 124A and determine that no record of a dentist associated with the user exists at data store 124A”]; 
requesting additional input [paragraph 0107, “since no record of the user's dentist exists in data store 122A, local assistant module 122A may cause UI module 120 and UID 112 to output text or audio of a question "who is your dentist?"”]; 
automatically updating the dynamic knowledge graph with the additional input [paragraphs 0108-0109, “receive a voice input from the user that recites "my dentist is Dr. Smiley Dentist" … Computing device 110 may generate a personal record associated with the user that stores an indication of the personal information (340). For example, to preserve the knowledge that local assistant module 122A gained about the user's dentist, local assistant module 122A may create a field in a new or an already existing data structure of personal information associated with the user of computing device 110 to store information about the user's dentist”]; and 
determining that the second action request can be satisfied with the additional input stored in the dynamic knowledge graph [paragraph 0111, “Upon generating the record of the user's dentist, computing device 110 may finish completing the task associated with the initial user input … assistant module 122A may cull the information stored at the personal record associated with the user's dentist for hours of operation. In response to identifying an opening time, local assistant module 122A may cause UI module 120 and UID 112 to output an indication of the dentist office's hours of operation (e.g., "your dentist is open at 7 AM today-would you like to telephone the office?")”].

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub. 2018/0096072) in view of Botla (Designing Personal Assistant Software for Task Management using Semantic Web Technologies and Knowledge Databases).
As per claim 9, He teaches a method for determining an intent of received input in a personal digital agent system, comprising: ACTIVE.125977780.014U.S. Patent Application Serial No. 15/400,014 Amendment dated March 10, 2021 Reply to Office Action of December 10, 2020 
receiving input [abstract, “receives an indication of an initial user input that is indicative of an initial conversation between a user and the assistant”]; 
determining an action request associated with the input [abstract, “The assistant parses the initial user input for an initial command”; paragraph 0015, “voice input indicates the task is of a more personal nature ( e.g., telephone "Mom")”] and an implicit intent of the action request [paragraph 0058, “local assistant module 122A to store data indicating the user's Mother is a person who's first name is "Katherine", sometimes goes by "Kat", and shares the same last name as the user”; paragraph 0061, “local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”], wherein the action request involves performing a sub-actions [paragraph 0015, telephone "Mom"], wherein the action request lacks information for performing at least a first sub- action [It can be seen that the request of “telephone Mom” lacks information of at least what is the name of the person who the user refers to “Mom”];  
querying a dynamic knowledge graph [Fig. 1, paragraph 0036, “automatically create, generate, or otherwise maintain personal records of information obtained during the conversations and store the personal records as values that are specific to the user, in a structured and semantic fashion as user information data store”; paragraph 0061, “assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store], wherein the dynamic knowledge graph stores a plurality of past sub-actions [paragraphs 0015, “telephone "Mom" or "call MY dentist"”] for performing at least one past action request [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”; paragraphs 0015, “call MY dentist”; paragraph 0108, “my dentist is Dr. Smiley Dentist”], wherein each past sub-action is associated with at least one past entity for performing a portion of the past action request [paragraph 0057, “local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom"”; It can be understood that at the first time local assistant module receives the command to call Mom, the local assistant module determines the entities needed to perform the task, and when the same command is requested from the user in future time “telephone Mom”, the local assistant module parses the records stored to identify the person (via first and last name) who the user considers to be his mother, thus, the sub-action “call”, and the entities “first name and last name” are associated with past action request];
determining the past action request is relevant to the action request [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”; paragraph 0060, “assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom"). For example, local assistant module 122A may cause computing device 110 to execute a telephone application to dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user”]; 
identifying, from the dynamic knowledge graph, a first past sub-action of the past action request that corresponds to the first sub-action [paragraph 0061, “After creating the personal record for the user's mom, local assistant module 122A may again receive, from UI module 120, an indication of a voice input from the user that refers to "Mom". Local assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store 124A for "Mom" and quickly identify the personal record previously created that provides information regarding who the user considers to be his mother”], wherein the first past sub-action [telephone “Mom”] is associated with a first past entity [paragraph 0050, “local assistant module 122A may receive, from UI module 120, an indication of a voice input from the user that instructs local assistant module 122A to cause computing device 110 to execute operations to perform a task to "telephone Mom"”; paragraph 0057, “local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom"]; 
in response to a confirmation [paragraph 0057, “To determine which of the two or more Katherine's is known to the user as "Mom", local assistant module 122A may automatically infer that the contact named "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom". Local assistant module 122A may ask that the user confirm the assumption that the "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom" is correct by causing UI module 120 and UID 112 to output text or audio requesting confirmation from the user”; paragraph 0058, “In response to receiving an indication of a user input from UI module 120 indicating that the user of computing device has affirmed the assumption (e.g., a voice input provided by the user of computing device 110 when the user states the word "Yes")”], executing the first past sub-action on the first past [paragraph 0060, “assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom"). For example, local assistant module 122A may cause computing device 110 to execute a telephone application to dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user”];
He does not explicitly teach
the action request involves performing a plurality of sub-actions (emphasis added);
wherein the action request lacks information for performing at least a first sub-action and a second sub-action of the plurality of sub-actions, wherein the first sub-action and the second sub-action are different (emphasis added); 
a second past sub-action of the past action request that corresponds to the second sub-action, and the second past sub-action is associated with a second past entity;  
executing the first past sub-action on the first past entity and the second past sub-action on the second past entity to perform the action request (emphasis added).
Botla teaches
the action request [page 84, weather report for “parent’s hometown”] involves performing a plurality of sub-actions [page 84, “user has populated his contact database with his parent's contact information, including the hometown … It (processor) then queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”; It can be seen that to perform the user request, the system need to obtain parent’s name (first sub-action) and find parent’s hometown (second sub-action)];
wherein the action request [page 84, weather report for “parent’s hometown”] lacks information for performing at least a first sub-action [parent's contact information] and a second sub-[location of parent’s hometown], wherein the first sub-action and the second sub-action are different [obtaining parent's contact information and finding parent’s hometown]; 
a second past sub-action [finding parent’s hometown] of the past action request that corresponds to the second sub-action [page 84, “user has populated his contact database with his parent's contact information, including the hometown … It (processor) then queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”], and the second past sub-action [finding the hometown] is associated with a second past entity [finding the hometown of user’s parents];   
Since Botla teaches a database (created based on the user input) that contains the information needed (parent's contact information, including the hometown) to perform the first and second sub-actions (obtaining parent's contact information and finding parent’s hometown) to complete the user request (getting weather report for “parent’s hometown”), Botla however, does not teach obtaining, in the database, sub-actions that are of the past similar request corresponding to the first and second sub-actions to execute the current task, while He teaches to perform user request (telephone Mom), obtaining and executing all the sub-action that used to complete the past similar request in the database (dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user) corresponding to the sub-action from the current request to perform the task, therefore, the combination of He and Botla read on the claim limitation.
executing the first past sub-action on the first past entity and the second past sub-action on the second past entity to perform the action request [page 84, to perform the user request of generating a weather report for “parent’s hometown”,  the system “queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”; It can be seen that to perform the user request, the system need to obtain parent’s name (first sub-action) and find parent’s hometown (second sub-action), and as explained above, Botla however, does not teach obtaining and executing the past sub-actions that are of the past similar request (stored in a database) corresponding to the first and second sub-actions to complete the current task, while He teaches to perform user request (telephone Mom), obtaining and executing all the sub-action that used to complete the past similar request in the database (dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user) corresponding to the sub-action from the current request to perform the task, therefore, the combination of He and Botla read on the claim limitation].
claim 9 is rejected using the same rationale as claim 1.

As per claim 10, He and Botla teach the method of claim 9.
He further teaches
determining whether the action request [telephone Mom] is satisfied [paragraph 0057, “Local assistant module 122A may ask that the user confirm the assumption that the "Katherine" that also shares the same last name as the user is the specific person being referred to when the user refers to "Mom" is correct by causing UI module 120 and UID 112 to output text or audio requesting confirmation from the user”]; and 
requesting additional input when it is determined the action request is not satisfied [paragraph 0059, “local assistant module 122A may make an incorrect assumption. For example, local assistant module 122 may receive an indication of a user input from UI module 120 indicating that the user of computing device has rejected the assumption … for example, if the user and the user's mother do not share the last name … In response to receiving the indication of the user input rejecting the assumption, local assistant module 122A may follow-up with additional questions to elicit the identity of the user's mother”], wherein the additional input is a sub-action [it can be seen understood that the additional input would be “telephone the person with the identity just provided from the user”]. 

As per claim 11, He and Botla teach the method of claim 10.
He further teaches
the additional input is an entity [paragraph 0059, “In response to receiving the indication of the user input rejecting the assumption, local assistant module 122A may follow-up with additional questions to elicit the identity of the user's mother and eventually annotate the name field of the record initially created and stored at data store 124A once the identity of the user's mother is determined”; It can be understood that the additional input can be the name of the user’s mother].  
  
As per claim 12, He and Botla teach the method of claim 9.
He further teaches
accessing the dynamic knowledge graph to obtain a third past entity or a third past sub-action associated with the past action request [paragraph 0015, “voice input indicates the task is of a more personal nature ( e.g., telephone "Mom")”; paragraph 0057, “local assistant module 122A may automatically infer that the contact named "Katherine" (first entity) that also shares the same last name as the user (second entity) is the specific person being referred to when the user refers to "Mom"; paragraph 0053, “the search may fail to return any results for a specific person who could be identified as "Mom". For example, if the telephone number of the user's mother is not stored in the address book”; It can be understood that in order to complete the user task of “telephone Mom”, the system needs to access the personal record to obtain the contact named "Katherine" (first entity) that also shares the same last name as the user (second entity), and the telephone number (the entity)].  

As per claim 16, He and Botla teach the method of claim 9.
Botla further teaches
determining whether the action request [page 84, weather report for “parent’s hometown”] can be executed with the knowledge contained in the dynamic knowledge graph [page 84, “user has populated his contact database with his parent's contact information, including the hometown] based on indexing at least the first sub-action [obtain parent’s name] executed on the first past entity [parent’s name] and theACTIVE.125977780.016U.S. Patent Application Serial No. 15/400,014Amendment dated March 10, 2021 Reply to Office Action of December 10, 2020second sub-action [find parent’s hometown] executed on the second past entity contained in the dynamic knowledge graph [page 84, “user has populated his contact database with his parent's contact information, including the hometown … It (processor) then queries User's contacts to get the name of the location for the contact person who is the parent of the user, and finds the hometown”; It can be seen that to perform the user request, the system need to obtain parent’s name (first sub-action) and find parent’s hometown (second sub-action)];
He teaches
determining whether the action request [paragraph 0015, telephone "Mom"] can be executed with the knowledge contained in the dynamic knowledge graph [Fig. 1, paragraph 0036, “automatically create, generate, or otherwise maintain personal records of information obtained during the conversations and store the personal records as values that are specific to the user, in a structured and semantic fashion as user information data store”; paragraph 0061, “assistant module 122A may quickly parse or traverse the schema of the personal records stored at data store] based on indexing at least the past sub-action executed on the past entity [paragraph 0060, “assistant module 122A may execute one or more operations to complete the task specified by the original voice input (e.g., to "telephone Mom"). For example, local assistant module 122A may cause computing device 110 to execute a telephone application to dial the telephone number stored in the address book associated with the user of computing device 110 under the entry whose first name is Katherine and whose last name is the same as the user”].
	Since Botla teaches indexing the first and the second sub-actions executed on the first entity and the second entity respectively to determine whether the action request can be executed, and He teaches indexing the past sub-action executed on the past entity, therefore, the combination of He and Botla teaches the above claim limitation.
claim 16 is rejected using the same rationale as claim 1.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gruber et al. (US Pub. 2012/0265528) describes a method for improving interpretation and processing of commands provided to such an assistant.
Iorio (US Pub. 2014/0149331) describes a method for executing the one or more stored solution strategies to generate a solution to the optimization problem.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123